EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Philip Hof on March 23, 2021.
The application has been amended as follows: 
	In claim 1, last the last paragraph has been amended as follows:
-- wherein the first and second motor suspensions are asymmetrically arranged on opposite sides of a bisecting plane of a truck wheelbase of the truck frame, and wherein the first and second sets of the upper suspensions are asymmetrical arranged on the opposite sides of the bisecting plane of the truck wheelbase, the truck wheelbase extending from the axle of the first wheel set to the axle of the second wheel set along the length of the truck frame. --.
	In claim 10, the last paragraph has been amended as follows: 
-- wherein the first motor suspension is located inside a truck wheelbase defined between the respective axles of the first and second wheel sets while the second motor suspension is located outside of the truck wheelbase, and wherein the first and second sets of the upper suspensions are asymmetrically arranged on opposite sides of a bisecting plane of the truck wheelbase. --.
In claim 11, line 2, “a bisecting plane” has been changed to -- the bisecting plane --.

-- wherein the first motor suspension is located inside a truck wheelbase defined between the respective axles of the first and second wheel sets while the second motor suspension is located outside of the truck wheelbase, and wherein the first and second sets of the upper suspensions are asymmetrically arranged on opposite sides of a bisecting plane of the truck wheelbase. --.
In claim 17, lines 3-4, “a bisecting plane” has been changed to -- the bisecting plane --.
In claim 20, line 2, “a bisecting plane” has been changed to -- the bisecting plane --.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


MARK T. LE
Primary Examiner
Art Unit 3617




/MARK T LE/           Primary Examiner, Art Unit 3617